Citation Nr: 1805417	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  12-03 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a left eye disorder.

2.  Entitlement to service connection for bilateral flat feet (bilateral pes planus).

3.  Entitlement to service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for a bilateral hip disorder.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for an appendix disorder.

7.  Entitlement to service connection for a right shoulder disorder.

8.  Entitlement to service connection for a heart disorder.

9.  Entitlement to service connection for a finger disorder.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 2009 to June 2010.  He also had a period of active duty for training from June 2012 to August 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In August 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Also, in this regard, as to the psychiatric, left knee, and left elbow issues remanded in the August 2015 Board Remand, the RO fully granted service connection for schizophrenia and left iliotibial band tendinitis in an April 2015 rating decision, and fully granted service connection for left tennis elbow in an October 2015 rating decision.  Therefore, the psychiatric, left knee, and left elbow issues are not in appellate status, and are not before the Board because there remain no questions of law or fact as to the fully granted issues.

The Veteran was previously represented by private attorney, John Worman.  In August 2017, after certification of the appeal to the Board in November 2015, John Worman submitted a motion to the Board demonstrating good cause to withdraw as the Veteran's representative.  See 38 C.F.R. § 20.608 (b)(2).  In January 2018, the undersigned Veterans Law Judge granted the motion to withdraw as the Veteran's representative.  The Veteran has not appointed another representative, and the Board does not recognize any representation at this time.

The issue of service connection for bilateral flat feet is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed January 2011 rating decision, in pertinent part, denied service connection for on/off left eyesight vision from assault on the basis that there was no diagnosis in service or on examination post-service other than congenital mild myopia (i.e., no in-service injury, disease, or event, and no current disability).

2.  The Veteran did not appeal the January 2011 rating decision denying service connection for on/off left eyesight vision from assault after being notified of appellate rights, and no additional (new and material) evidence was received prior to the expiration of the one-year appeal period.

3.  Evidence received since the January 2011 rating decision is new to the claims file, but does not raise the possibility of substantiating service connection for a left eye disorder.

4.  The Veteran does not have, nor has he had at any time proximate to, or during the course of this appeal, a current diagnosis of a bilateral ankle, bilateral hip, sleep, appendix, right shoulder, heart, or finger disability.

5.  The Veteran's sleep impairment is attributable to the service-connected schizophrenia.



CONCLUSIONS OF LAW

1.  The January 2011 rating decision denying service connection for on/off left eyesight vision from assault became final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  New and material evidence has not been received to reopen service connection for a left eye disorder.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for a bilateral ankle disorder, a bilateral hip disorder, a sleep disorder, an appendix disorder, a right shoulder disorder, a hearing disorder, and a finger disorder have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Reopening of Service Connection for a Left Eye Disorder

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran initially brought a prior claim of service connection for on/off left eyesight vision from assault in September 2010, which was denied, in pertinent part, in a January 2011 rating decision.  The Veteran was notified of that rating decision and provided notice of procedural and appellate rights that same month in January 2011.  The Veteran did not disagree with the determination (denying service connection for on/off left eyesight vision from assault) within one year of that notice.  No additional evidence (new and material) was received within one year of the January 2011 notice.  38 C.F.R. § 3.156(b).  For these reasons, the January 2011 rating decision became final as to the issue of service connection for on/off left eyesight vision from assault.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In the January 2011 rating decision, the RO denied service connection for on/off left eyesight vision from assault on the basis that there was no diagnosis in service or on examination post-service other than congenital mild myopia (i.e., no in-service injury, disease, or event, and no current disability).  The evidence before the RO at the time of the January 2011 rating decision consisted of service treatment records, VA and private treatment records, and a November 2010 VA examination.

Since the January 2011 rating decision (final disallowance), additional evidence has been received in the form of VA treatment records and service treatment records from the Veteran's Army National Guard service in 2012.  The VA and private treatment records and the some of the Veteran's statements are new because they have not been previously submitted.  

In this regard, while service treatment records (from service in the Army National Guard) were received since the January 2011 rating decision, 38 C.F.R. § 3.156(c) does not apply.  See 38 C.F.R. § 3.156(c) (At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.).  Here, the Veteran's Army National Guard service treatment records from 2012 did not exist at the time of the January 2011 rating decision, and the January 2011 rating decision is not pending as to the issue of service connection for a left eye disorder.

As to reopening the claim of service connection for a left eye disorder, the new evidence (particularly, the VA treatment records and Army National Guard service treatment records) is also not material because it does not raise the possibility of substantiating the claim of service connection for a left eye disorder.  The new evidence does not have any tendency to establish an in-service injury, disease, or event of the left eye, or a current left eye disability, which were the bases of the prior final denial.  Indeed, the new evidence does not reflect any complaints, treatment, or diagnosis of a left eye disability.  

Though this evidence (VA treatment records and the Army National Guard service treatment records) is new, it does not raise a reasonable possibility of substantiating the Veteran's claim because it does not indicate that the Veteran had an in-service injury, disease, or event of the left eye, or has a current left eye disability (other than congenital mild myopia), for which service connection may be granted.  38 C.F.R. § 3.156(a); see Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  

In short, the evidence received after the January 2011 rating decision (final disallowance) is new to the file, but is not material to the issue on appeal.  See Shade, 24 Vet. App. at 118.  The Board finds that new and material evidence has not been received regarding service connection for a left eye disorder as there is still no evidence of an in-service injury, disease, or event of the left eye, or a current left eye disability (other than congenital mild myopia).  Reopening of service connection for a left eye disorder is not warranted.  See 38 C.F.R. § 3.156(a).

Service Connection for a Bilateral Ankle Disorder, a Bilateral Hip Disorder, a Sleep Disorder, an Appendix Disorder, a Right Shoulder Disorder, a Heart Disorder, and a Finger Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is not currently diagnosed with any bilateral ankle, bilateral hip, sleep, appendix, right shoulder, heart, or finger disability.  Because the Veteran has no diagnosed bilateral ankle, bilateral hip, sleep, appendix, right shoulder, heart, or finger disability, it necessarily follows that there is no "chronic disease" under 38 C.F.R. § 3.309(a) for which the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service would be applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.

The Veteran generally contends that he has bilateral ankle, bilateral hip, sleep, appendix, right shoulder, heart, and finger disabilities as a result of active service.  After review of the lay and medical evidence of record, the Board finds that the weight (preponderance) of the evidence is against a finding of a current bilateral ankle, bilateral hip, sleep, appendix, right shoulder, heart, or finger disability.

The Veteran underwent a VA general examination in November 2010.  At that time, after a comprehensive examination of the Veteran's systems, the VA examiner did not diagnose the Veteran with a bilateral ankle, bilateral hip, sleep, appendix, right shoulder, heart, or finger disability.  Indeed, the VA examiner explicitly noted that cardiac examination findings did not include congestive heart failure or pulmonary hypertension, and the Veteran had no history of myocardial infarction, rheumatic fever, hypertension, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, including prosthetic valve, congestive heart failure, or other heart disease.

VA treatment records are also absent for any diagnosis of a bilateral ankle, bilateral hip, sleep, appendix, right shoulder, heart, or finger disability.  In this case, despite the Veteran's general complaints of bilateral ankle, bilateral hip, sleep, appendix, right shoulder, heart, and finger symptoms, there is no current bilateral ankle, bilateral hip, sleep, appendix, right shoulder, heart, or finger "disability."  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Although the Veteran has at least implicitly asserted that he experiences symptoms that are attributable to diagnoses of bilateral ankle, bilateral hip, sleep, appendix, right shoulder, heart, and finger disabilities, he is a lay person and, under the facts of this case, he does not have the requisite medical expertise to diagnose a bilateral ankle, bilateral hip, sleep, appendix, right shoulder, heart, or finger disability, or render an opinion as to the etiology of such symptoms claimed to be a bilateral ankle, bilateral hip, sleep, appendix, right shoulder, heart, or finger disability.  An opinion as to diagnoses and causation of bilateral ankle, bilateral hip, sleep, appendix, right shoulder, heart, and finger disabilities involves making findings based on medical knowledge and clinical testing results, and the orthopedic, digestive, and circulatory systems are complex and often involve unseen systems processes and disease processes that are not observable by the five senses of a lay person.  

The Veteran has also not reported contemporaneous medical diagnoses by a competent source, and his implied symptoms have not later been supported by diagnoses rendered by a medical professional.  See Jandreau, 492 F.3d at 1372.  Consequently, the Veteran's purported opinion relating the reported symptoms to diagnoses of a bilateral ankle, bilateral hip, sleep, appendix, right shoulder, heart, or finger disability are of no probative value.  

Also, in this regard, the Veteran is service connected for schizophrenia.  In both a March 2014 private psychiatric examination, and a July 2014 VA psychiatric examination, the examiners attributed the Veteran's chronic sleep impairment to the service-connected schizophrenia.  Here, the Veteran has been diagnosed with, and awarded service connection for, schizophrenia.  In the present case, separate compensable ratings for a sleep disorder, in the absence of an additional and separate diagnosis, even if attributed to distinguishable mental health disorders, would violate the rule against pyramiding under 38 C.F.R. § 4.14 because it would be rating the same psychiatric symptom twice.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Accordingly, the Board finds that the probative medical opinion evidence of record does not show that the Veteran has any sleep disorder attributable to a disability other than schizophrenia, a disability for which the Veteran has already been granted service connection.  Hence, to award additional VA disability compensation for such symptom (sleep impairment) would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (directing that the evaluation of the same disability or the same manifestation under various diagnoses is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that, for purposes of determining whether separate evaluations violate VA's anti-pyramiding provisions, the critical element is that none of the symptoms for any one of the conditions is duplicative of or overlapping with the symptomatology of the other conditions). 

The Board is also mindful that separate awards of service connection are permitted for distinct diagnoses, which have overlapping symptoms that would warrant only a single disability rating.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (noting that "two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  However, such a situation has not been presented here.  On the contrary, the lay and medical evidence of record attribute chronic sleep impairment to the schizophrenia, without evidence of other diagnoses that are clinically distinguishable from those for which service connection has been granted.  It follows that none of those underlying symptoms (sleep impairment) rises to the level of a distinct disability warranting an additional award of service connection in this instance.  See Sanchez-Benitez, 13 Vet. App. at 285 (holding that a mere symptom, standing alone, "without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").

In this case, the weight of the evidence is against finding a bilateral ankle, bilateral hip, sleep, appendix, right shoulder, heart, or finger disability at any point during the claim period, including prior to the filing of the claim for service connection.  For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a currently diagnosed bilateral ankle, bilateral hip, sleep, appendix, right shoulder, heart, or finger disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  As previously noted, because a current bilateral ankle, bilateral hip, sleep, appendix, right shoulder, heart, and finger disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship (nexus) between any current bilateral ankle, bilateral hip, sleep, appendix, right shoulder, heart, and finger disability and service.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for a left eye disorder, is denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for a sleep disorder is denied.

Service connection for an appendix disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a heart disorder is denied.

Service connection for a finger disorder is denied.
REMAND

In an April 2010 report of medical history upon service separation, the Veteran complained of foot trouble.  He explained, "I have plenty of foot trouble, sometime[s] the pain is so great I have to stay still for a while."  In a July 2011 VA treatment record, the Veteran was diagnosed with bilateral pes planus.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  A medical examination or medical opinion may be deemed necessary where the record contains competent evidence of a current disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury, or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination of the feet was not conducted and there is no other medical opinion of record regarding the etiology of the bilateral pes planus.  As such, the Board finds that a VA examination is warranted to assist in determining the etiology of the current bilateral pes planus.  McLendon, 20 Vet. App. at 79.

Accordingly, the issue of service connection for bilateral flat feet is REMANDED for the following actions:

1. Schedule an appropriate VA examination to assist in determining the nature and etiology of the current bilateral pes planus.  Following a review of all relevant evidence from the electronic file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing, the VA examiner is asked to offer the following opinion:

Is it as likely as not (a 50 percent probability or greater) that the bilateral pes planus began during service or is etiologically related to active service?

In rendering the requested opinion, the VA examiner should consider and address the April 2010 report of medical history prior to separation from active service wherein the Veteran complained of foot trouble and foot pain.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and any additional development deemed necessary, the appeal of service connection for bilateral pes planus should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative, if any, should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


